Title: To Thomas Jefferson from Joel Yancey, 22 May 1821
From: Yancey, Joel
To: Jefferson, Thomas


Dear Sir
Lynchburg
22nd May, 21
Your letter of 11th Inst I did not recd till Saturday last, I have been indeavoing to day to get a boat, to send your Tobo to Richmond, but have not been able to succeed, tho. I think there is but little doubt, but that I shall get it off this week, I will get it sent down as soon as possible to capt Peyton, and write you as soon as it is on board—I have also made enquiry of the Director of the Banks, respecting the money that you may probably want in short time the Farmers, say that you can have that sum, but that they have not extended their loans lately longer than six months they do not require a town endorser but an agent in Town, to whom notices can be given, the Virginia bank  have given 10 months, I am well assured there will be no sort of difficulty of you being accomodated by either of thes Banks upon as liberal terms, as they are able. We are generally well, we  finishd making our Tobacco hills at Tomahawk, on the 15th plenty of plants, but they are rather late, there is 137000 hills, they will finish at B. Creek to morrow, and will have fully as many hills, the fly will injure our wheat but hope no great deal, Billy is still out, and have joind a gang of Runaways, and they are doing great mischief to the neigboring stock, considerable exertions have been made to take them, but  without success, I shall be glad that Mr Randolf would come up as soon as he can make it convenient. with highest respect I amYrsJoel Yancey